IN THE SUPREME COURT OF IOWA
                                No. 09–0084

                        Filed December 17, 2010


IN RE MARRIAGE OF TRACY ALAN HOWELL
AND LISA ANN HOWELL,

Upon the Petition of
TRACY ALAN HOWELL,

      Appellee,

And Concerning
LISA ANN HOWELL,

      Appellant.


      On review from the Iowa Court of Appeals.



      Appeal from the Iowa District Court for Appanoose County,

James Q. Blomgren, Judge.



      A spouse seeks further review of a court of appeals’ decision

dividing the parties’ assets upon the dissolution of their marriage.
DECISION OF COURT OF APPEALS AFFIRMED IN PART AND

VACATED IN PART; DISTRICT COURT JUDGMENT AFFIRMED AS

MODIFIED, CASE REMANDED WITH INSTRUCTIONS.



      Bryan J. Goldsmith of Gaumer, Emanuel, Carpenter & Goldsmith,

P.C., Ottumwa, for appellant.


      Allan C. Orsborn of Orsborn, Milani & Mitchell, L.L.P., Ottumwa,

for appellee.
                                     2

PER CURIAM.

      A spouse seeks review of the district court’s division of her

husband’s pension plan.        The spouse contends the district court

undervalued the plan and failed to divide the plan properly in accord

with this court’s precedent.   Because the trial court failed to properly

determine the plan’s value and divide it in accordance with well-settled

law, we vacate that portion of the court of appeals’ decision concerning

the pension plan, affirm the remainder of the court of appeals’ decision,

modify the district court’s decree as it relates to the property settlement,
and remand the case with instructions.

      I. Prior Proceedings.

      Tracy Howell petitioned for dissolution of marriage from Lisa

Howell after ten years of marriage. Tracy is a journeyman millwright and

belongs to the Millwright Local Union 2158.       Tracy is enrolled in the

Carpenter’s Pension Fund of Illinois, a defined benefit pension plan,

through his union membership. The entire amount of the benefit due

Tracy from the Carpenter’s Pension Fund was accrued during the

pendency of the marriage. Lisa requested the district court to divide the

pension benefits equally using a qualified domestic relations order

(QDRO) to provide Lisa survivorship benefits in the plan. In its decree,

the court did not use a QDRO to divide the plan. Rather, the district

court valued Tracy’s interest in the Carpenter’s Pension Fund at

$3274.55 and awarded the fund to Tracy.         Lisa subsequently filed a

motion to enlarge or amend the decree. In her motion, she asked the

court to reevaluate the Carpenter’s Pension Fund and reconsider

entering a QDRO allocating the benefits. The trial court denied Lisa’s
motion.
                                      3

      Lisa filed a timely notice of appeal. We routed the appeal to the

court of appeals. Lisa’s appeal raised numerous issues, including the

valuation and division of the Carpenter’s Pension Fund.        The court of

appeals decided all the issues raised on appeal.       With respect to the

pension fund, the court of appeals affirmed the district court’s valuation

and division.   Lisa sought further review with this court, which we

granted.

      II. Issues.

      On further review, we have discretion to review all issues raised on
appeal or limit our consideration to a particular issue. State v. Marin,

788 N.W.2d 833, 836 (Iowa 2010). In this appeal, we choose to exercise

our discretion and we will only review the valuation and division of the

Carpenter’s Pension Fund.        Therefore, the court of appeals’ decision

stands as the final decision for the other issues raised in this appeal. Id.

      III. Scope of Review.

      We review marriage dissolution decrees de novo. In re Marriage of

Fennelly, 737 N.W.2d 97, 100 (Iowa 2007).

      IV. Facts.

      On our de novo review, we find the following facts. The value of

the Carpenter’s Pension Fund is explained in two exhibits considered by

the court. Exhibit CC is Tracy’s Carpenter’s Pension Fund statement for

May 1, 2007. Exhibit CC covers the years 1998 to 2006. The statement

lists the hours Tracy worked each year, the yearly contribution of his

employers, the applicable benefit rate in the given year, and benefit and

vesting credits for each year.    There is also a column entitled ―benefit

amounts‖ which is derived by multiplying the employer’s yearly
contribution by the applicable benefit rate.       At the bottom of each

column is a row that reflects the total sum of each column. As of 2006,
                                       4

Tracy had worked a sum of 19,135.75 hours and his employers had

contributed $103,425.36 to his pension plan.          The ―benefit amounts‖

column reflects a sum total of $3274.55, and Tracy’s ―benefit amounts‖

is one hundred percent vested. It is unclear from this exhibit whether

the $3274.55 is the present value of the pension fund on May 1 or the

monthly benefit payable to him when he begins to draw his pension.

      Exhibit CC–1, however, provides guidance on how to interpret

Exhibit CC by providing an example of a hypothetical employee’s benefits

under the Carpenter’s Pension Fund.        The example uses an employee
named Joe.    The example multiplies Joe’s employer contributions in

given years by the applicable benefit rate in the corresponding years—the

same formula used to calculate Tracy’s ―benefit amounts‖ in Exhibit CC.

The example then adds these figures together to determine ―Joe’s

Monthly Normal Retirement Benefit.‖ (Emphasis added.) In other words,

the example employee’s ―benefit amounts‖ are added together to

determine the employee’s monthly pension payment upon retirement.

      Applying     Exhibit    CC–1’s   example   in    interpreting    Tracy’s

Carpenter’s Pension Fund statement, we find Tracy’s vested ―benefit

amounts‖ of $3274.55 is not the present value of his pension but the

vested   monthly    normal    retirement   benefit    upon   his   retirement.

Accordingly, the district court improperly concluded that $3274.55 was

the present value of the Carpenter’s Pension Fund for purposes of

valuation and distribution.

      V. The Property Settlement.

      Having found the district court improperly determined the value of

the Carpenter’s Pension Fund, we must determine the proper division of
Tracy’s pension.    Under our prior case law, there are two accepted

methods a court can use to divide and distribute pension benefits. In re
                                      5

Marriage of Benson, 545 N.W.2d 252, 255 (Iowa 1996). The first method

requires the court to ascertain the present value of the pension and then

allocate accordingly.    Id.   We have stated this method is a disfavored

division because the method is complex, requires expert witnesses such

as benefits managers or actuaries to testify concerning the present value

of a fund, and imposes economic difficulties upon the pensioner to pay a

lump-sum amount to the other spouse. In re Marriage of Sullins, 715
N.W.2d 242, 248–49 (Iowa 2006).            We have already determined the

$3274.55 figure in Exhibit CC is not the Carpenter’s Pension Fund’s
present value, and there is no other evidence in the record to establish

the present value of the Carpenter’s Pension Fund.          In re Marriage of

Brown, 776 N.W.2d 644, 651 (Iowa 2009) (―Absent detailed expert

testimony involving mortality and discount rates, future contributions

and   other   factors,    an    accurate    present-value   calculation   was

impossible.‖). Therefore, we decline to utilize the division method using

present value.

      The second method requires the court to divide the pension when

the fund begins to pay monthly benefits. In re Marriage of Benson, 545
N.W.2d at 255.     We have referred to this method as the percentage

method. Id. We have articulated a percentage-method formula to divide

pension funds. Id. Based upon this record, we hold the district court

should have used a QDRO to divide the Carpenter’s Pension Fund

between Lisa and Tracy pursuant to the percentage-method formula as

set forth in Benson.

      Our determination that the court must divide the Carpenter’s

Pension Fund between Lisa and Tracy pursuant to the percentage-
method formula requires an adjustment to the district court’s property

division.   The district court decree credited the Carpenter’s Pension
                                        6

Fund, a $3274.55 value, to Tracy’s share of the marital assets.     Our

determination in this appeal removes the Carpenter’s Pension Fund from

the division of assets, thus leaving Tracy with $3274.55 less in assets

than Lisa. On remand, the district court needs to modify its property

settlement to reflect this disparity.

      VI. Disposition.

      We find the Carpenter’s Pension Fund provides a vested monthly

normal retirement benefit of $3274.55 upon maturity.     We, therefore,

remand the case to the district court with instructions to modify its
decree by issuing a QDRO that divides the Carpenter’s Pension Fund

pursuant to the percentage-method formula under Benson and protects

Lisa’s surviving spouse status. The district court shall also modify its

property settlement under the decree and order Lisa to pay Tracy

$1637.28 to equalize the division of assets.

      DECISION OF COURT OF APPEALS AFFIRMED IN PART AND

VACATED IN PART; DISTRICT COURT JUDGMENT AFFIRMED AS

MODIFIED, CASE REMANDED WITH INSTRUCTIONS.

      This opinion shall not be published.